DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 10/20/2022 amending claims 1, 9 and 18.  Claims 1, 3-7, 9, 11, 12, 15, 16 and 18-20 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the compartment of the aircraft (see claims 1, 9 and 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4-7 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL “How Supersonic Inlets Work” (Anderson) in view of Pub. No.: US 2020/0108937 A1 (Behrens).
Regarding claim 1, Anderson discloses a system comprising: a forward-facing airframe-inlet duct (see fig. 8 below) interoperably coupled to an inlet (an inlet can be portions of the duct aft of the forward bypass doors before the engine face in fig. 11) of an engine (J58 engine; see section 4.0) of an aircraft (shown in fig. 8 below); an air-mass-flow bypass door (forward bypass doors in figs. 9 and 11) coupled to the forward-facing airframe-inlet duct (see figs. 9 and 11) and adjustable to allow a selected amount of air entering an inlet of the forward-facing airframe-inlet duct to bypass the inlet of the engine (see middle condition of engine in middle of fig. 24); an air-pressure sensor (PsDB pitot sensor; see fig. 12) arranged in the forward-facing airframe-inlet duct (see figs. 11 and 12 wherein the air sensor is aft of the forward bypass doors) adjacent to the inlet of the engine (an inlet can be portions of the duct aft of the forward bypass doors before the engine face in fig. 11; for example the claims do not require  the sensor to be at the compressor face); (it is noted that apparatus claims cover what a device is not what a device does and thus the following recitations describe the intended use of the claimed structure) wherein a measured value ("PT1") from the air-pressure sensor is used to determine a degree to which the air-mass-flow bypass door is to be opened (see section 4.4) so as to optimize air- mass-flow intake to the engine and minimize spillage drag (see discussion below); and wherein the determination comprises comparing PT1 to a free-stream ambient air- pressure value (from PpLM pitot sensor that is in free-stream and external to duct; see fig. 12) ("PTO") (see computation of ratio of pressures shown at “DUCT PRESSURE RATIO” in fig. 12).  Anderson does not explicitly disclose wherein the selected amount of air is routed to a compartment of the aircraft at a greater temperature than a temperature of the selected amount of air to perform a cooling function.

    PNG
    media_image1.png
    276
    319
    media_image1.png
    Greyscale
[AltContent: textbox (inlet duct is a part of wing that is part of airframe )][AltContent: arrow]
Behrens teaches (see fig. 3B) an inlet (104; see fig. 1) to an engine (100; see fig. 1) of an aircraft (see par. 32, top) and further teaches wherein a selected amount of air (122c; see fig. 1) is routed to a compartment (the compartment of heat exchanger 172b in fig. 3B wherein air 122c is cooling air, see par. 45, top; or the engine bay shown in figs. 1 or 3B wherein air 122c cools the engine bay, see pars 39 and 41) of the aircraft at a greater temperature than a temperature of the selected amount of air to perform a cooling function (see above in this paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Anderson with the selected amount of air is routed to a compartment of the aircraft at a greater temperature than a temperature of the selected amount of air to perform a cooling function as taught by Behrens in order to facilitate efficient cooling of aircraft structures consistent with good vehicle performance (see Behrens par. 2). 
It is noted that the inlet is designed to achieve good pressure recovery across the inlet while providing the required air flow mass to the engine for a particular power setting (i.e., optimal air-mass-flow intake).  This involves placing the normal shock at the inlet throat during supersonic speeds.  The positioning of the normal shock is adjusted by modulation of the forward bypass doors via a pressure schedule. Spillage drag occurs when the inlet ingests more air than the corresponding engine can use.  This excess air is either spilled out the front of the inlet at the cowl lip or exits through the forward bypass doors . Spillage drag is minimized for a particular flight scenario because opening the bypass doors further (that could potentially decrease spillage drag) would move the normal shock away from the throat that would cause the airflow to no longer be matched and cause other instabilities and thus the air mass flow would no longer be optimized. Thus the structure of Anderson can perform the claimed intended use. (It is noted in case fig. 12 of Anderson is out of focus a similar figure if shown in NPL Campbell cited in the Pertinent Prior Art section infra).  Additional discussion of forward bypass door control of the SR-71 inlet is discussed in NPL Nicolai cited in the Pertinent Prior Art section below.
Regarding claim 3, Anderson in view Behrens teach the current invention as claimed and discussed above. Anderson further discloses an increase in PT1 causes an amount of opening of the air-mass-flow bypass door to increase (if the duct pressure is too high than the bypass doors are opened more to relieve the pressure; see section 4.4).
Regarding claim 4, Anderson in view Behrens teach the current invention as claimed and discussed above. Anderson further discloses a decrease in PT1 causes an amount of opening of the air-mass-flow bypass door to decrease (if the duct pressure is too low than the bypass doors are opened more to relieve the pressure; see section 4.4).
Regarding claim 5, Anderson in view Behrens teach the current invention as claimed and discussed above. Anderson further discloses PTO is calculated based on air data, the air data comprising outside ambient temperature, altitude, and airspeed.  One or ordinary skill in the art understands that measurement of the free stream pressure PpLM that is sent to the computer in fig. 12 considers ambient temperature, altitude, and airspeed.  It is noted that the recitation of this claim is intended use of the structure claimed in claim 1.  Anderson is capable of performing the intended use.  There is no computer controller being claimed.
Regarding claim 6, Anderson in view Behrens teach the current invention as claimed and discussed above. Anderson further discloses the air-mass-flow bypass door is tuned in accordance with operational parameters of the engine.  The forward bypass doors operate to keep the duct pressure constant so that the normal shock is placed at the inlet throat and at the same time providing the required airflow to the engine for a particular power setting.  The behavior of the shock is dependent upon Mach number and thus ambient temperature and the power setting is related to airspeed and altitude.  Thus the air-mass-flow bypass door is tuned in accordance with operational parameters of the engine.
Regarding claim 7, Anderson in view Behrens teach the current invention as claimed and discussed above. Anderson further discloses when the air-mass-flow bypass door is open, the selected amount of air reduces spillage drag relative to a condition in which the air-mass-flow bypass door is closed (intended use). Air that enters the inlet either has to enter the engine or bypass the engine or spill out the front of the engine.  When the bypass doors open this increases the amount of air bypassing the engine.  Likewise this would also decrease the amount of air that would otherwise spill out of the front of the engine at the cowl lip causing spillage drag.  Thus Anderson is capable of performing the intended use.
Regarding claim 18, Anderson discloses a method comprising: sensing an air-pressure value (PsDB pitot sensor; see fig. 12) within a forward-facing airframe-inlet duct (see fig. 8 above) and adjacent to an inlet (an inlet can be portions of the duct aft of the forward bypass doors before the engine face in fig. 11; for example the claims do not require  the sensor to be at the compressor face) of an engine (J58 engine; see section 4.0) coupled to the forward-facing airframe-inlet duct; comparing the sensed air-pressure value to a free-stream ambient air-pressure value (see computation of ratio of pressures shown at “DUCT PRESSURE RATIO” in fig. 12); responsive to the comparing, determining an optimal position of an air-mass-flow bypass door coupled to the forward-facing airframe-inlet duct wherein the optimal position optimizes air-mass-flow intake to the engine and minimizes spillage drag by allowing a selected amount of air entering an inlet of the forward-facing airframe- inlet duct to bypass the inlet of the engine (see middle condition of engine in middle of fig. 24); and responsive to the determining, positioning the air-mass-flow bypass door to be in the optimal position. Anderson does not explicitly disclose routing the selected amount of air to a compartment of the aircraft at a greater temperature than a temperature of the selected amount of air to perform a cooling function.
Behrens teaches (see fig. 3B) an inlet (104; see fig. 1) to an engine (100; see fig. 1) of an aircraft (see par. 32, top) and further teaches routing a selected amount of air (122c; see fig. 1) to a compartment (the compartment of heat exchanger 172b in fig. 3B wherein air 122c is cooling air, see par. 45, top; or the engine bay shown in figs. 1 or 3B wherein air 122c cools the engine bay, see pars 39 and 41) of the aircraft at a greater temperature than a temperature of the selected amount of air to perform a cooling function (see above in this paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Anderson with routing the selected amount of air to a compartment of the aircraft at a greater temperature than a temperature of the selected amount of air to perform a cooling function as taught by Behrens in order to facilitate efficient cooling of aircraft structures consistent with good vehicle performance (see Behrens par. 2).
It is noted that the inlet is designed to achieve good pressure recovery across the inlet while providing the required air flow mass to the engine for a particular power setting (i.e., optimal air-mass-flow intake at the optimal position).  This involves placing the normal shock at the inlet throat during supersonic speeds.  The positioning of the normal shock is adjusted by modulation of the forward bypass doors via a pressure schedule. Spillage drag occurs when the inlet ingests more air than the corresponding engine can use.  This excess air is either spilled out the front of the inlet at the cowl lip or exits through the forward bypass doors. Spillage drag is minimized for a particular flight scenario because opening the bypass doors further (that could potentially decrease spillage drag) and different than the optimal position would move the normal shock away from the throat that would cause the airflow to no longer be matched and cause other instabilities and thus the air mass flow would no longer be optimized.  (It is noted in case fig. 12 of Anderson is out of focus a similar figure if shown in NPL Campbell cited in the Pertinent Prior Art section infra).  Additional discussion of forward bypass door control of the SR-71 inlet is discussed in NPL Nicolai cited in the Pertinent Prior Art section below.
Regarding claim 19, Anderson in view Behrens teach the current invention as claimed and discussed above. Anderson further discloses the optimal position results in a reduction of spillage drag.  The optimal position of the bypass door is wherein the duct pressure is maintained at the scheduled pressure regarding the bypass door control.  Closing the door further would force more air to spill around the cowl lip at the front of the inlet and increase spillage drag.
Regarding claim 20, Anderson in view Behrens teach the current invention as claimed and discussed above. Anderson further discloses the comparing comprises calculating a ratio of the sensed air-pressure value to the free-stream ambient air-pressure value (see computation of ratio of pressures shown at “DUCT PRESSURE RATIO” in fig. 12).

Claim(s) 9, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 878,400 (Jubb) in view of Behrens.
Regarding claim 9, Jubb discloses a system comprising: a forward-facing airframe-inlet duct (see p. 11, ll. 60-65 and corresponding numerals 1, 2 and 3 in fig. 1) interoperably coupled to an inlet of an engine of an aircraft (p. 1, ll. 17-27); a spring-loaded (p. 3, ll. 105-112; the door 16 is spring loaded in the closed position before being actuated by the pilot) air-mass-flow bypass door 16 coupled to the forward-facing airframe-inlet duct (see fig. 1) and operable to allow a variable amount of air entering an inlet of the forward-facing airframe-inlet duct to bypass the inlet of the engine (door 16 is opened to relive back pressure to prevent normal shock from moving upstream from the throat; see p. 11, ll. 21-29); and wherein the variable amount of air optimizes engine air-mass-flow intake and minimizes spillage drag (intended use: if the door 16 were not opened than normal shock would progress upstream from the throat 2 and force excess air that was ingested into the inlet back out the front of the inlet thereby increasing spillage drag; overall keeping the normal shock at the inlet throat keeps the inlet matched to the engine air-flow demands for a flight condition because movement away from the throat results in flow instabilities; therefore the structure of Jubb is capable of performing the intended use of wherein the variable amount of air optimizes engine air-mass-flow intake and minimizes spillage drag (also see p. 10, ll. 1-20)).  Jubb does not explicitly disclose wherein the variable amount of air is routed to a compartment of the aircraft at a greater temperature than a temperature of the selected amount of air to perform a cooling function.
Behrens teaches (see fig. 3B) an inlet (104; see fig. 1) to an engine (100; see fig. 1) of an aircraft (see par. 32, top) and further teaches wherein a selected amount of air (122c; see fig. 1) is routed to a compartment (the compartment of heat exchanger 172b in fig. 3B wherein air 122c is cooling air, see par. 45, top; or the engine bay shown in figs. 1 or 3B wherein air 122c cools the engine bay, see pars 39 and 41) of the aircraft at a greater temperature than a temperature of the selected amount of air to perform a cooling function (see above in this paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Jubb with the selected amount of air is routed to a compartment of the aircraft at a greater temperature than a temperature of the selected amount of air to perform a cooling function as taught by Behrens in order to facilitate efficient cooling of aircraft structures consistent with good vehicle performance (see Behrens par. 2).
Regarding claim 11, Jubb in view of Behrens teach the current invention as claimed and discussed above.  Jubb further discloses the spring-loaded air-mass-flow bypass door is coupled to a tuned spring that resists opening of the spring-loaded air-mass-flow bypass door.  The spring tension is set in order to prevent opening of the door 16 until the door is actuated by the pilot (see p. 3, ll. 98-111).
Regarding claim 16, Jubb in view of Behrens teach the current invention as claimed and discussed above.  Jubb further discloses when the spring-loaded air-mass-flow bypass door 16 is open, the variable amount of air reduces spillage drag relative to a condition in which the spring-loaded air-mass-flow bypass door is closed (see p. 3, ll. 98-111, and p. 10, ll. 24-29; opening the door prevents the shock from moving upstream and thus reduces spillage drag).  Thus Jubb is capable of performing the claim 16 intended use.

Claims 9, 11, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “A Method of Sizing Multi-Cycle Engines for Hypersonic Aircraft” (Kolden) in view of US Patent 5,088,660 (Karanian).
Regarding claim 9, Kolden discloses a system for optimizing engine air-mass-flow intake of an aircraft (the propulsion system in fig. 2 upper is integrated into an aircraft, see Abstract and fig. 6 lower), the system comprising: a forward-facing airframe-inlet duct (see fig. 2 upper showing “Short” bypass structure; see integration of this inlet duct with airframe in fig. 6 lower) interoperably coupled to an inlet of an engine (see turbojet in fig. 2 upper) of the aircraft.  Kolden further discloses an air-mass-flow bypass mechanism (see bypass door in fig. 2 upper) coupled to the forward-facing airframe- inlet duct and operable to allow a variable amount of air entering an inlet of the forward-facing airframe-inlet duct to bypass the inlet of the engine (see arrow labelled “Bypass” showing air bypassing inlet of engine in fig. 2 upper); wherein the variable amount of air optimizes engine air-mass-flow intake and minimizes spillage drag (intended use: the full amount of air is provided to the turbojet engine thereby optimizing air-mass-flow intake, i.e. the engine is not starved of air and can produce a corresponding power demanded by the operator; spillage is minimized because the air not being able to be used by the engine is bypassed as opposed to being spilled to the front of the engine; see p. 7, loft column, middle: ‘when the inlet supply exceeds the … [turbojet] demand … the remaining flow is bypassed using a “short” bypass system’ thus reducing spillage drag that would otherwise occur without a bypass door).  Kolden does not explicitly disclose a spring-loaded air-mass-flow bypass door; and wherein the variable amount of air is routed to a compartment of the aircraft at a greater temperature than a temperature of the selected amount of air to perform a cooling function.
Karanian teaches a supersonic inlet duct with a spring-loaded 42 air-mass-flow bypass door 34 coupled to the forward-facing inlet duct 22.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kolden with a spring-loaded air-mass-flow bypass door as taught by Karanian in order to providing a variable control to bypass bleed air without comprising normal engine operating efficiency and reducing spillage drag (see Karanian col. 1, ll. 25-30 and col. 1, ll. 65-68).
Behrens teaches (see fig. 3B) an inlet (104; see fig. 1) to an engine (100; see fig. 1) of an aircraft (see par. 32, top) and further teaches wherein a selected amount of air (122c; see fig. 1) is routed to a compartment (the compartment of heat exchanger 172b in fig. 3B wherein air 122c is cooling air, see par. 45, top; or the engine bay shown in figs. 1 or 3B wherein air 122c cools the engine bay, see pars 39 and 41) of the aircraft at a greater temperature than a temperature of the selected amount of air to perform a cooling function (see above in this paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kolden in view Karanian with the selected amount of air is routed to a compartment of the aircraft at a greater temperature than a temperature of the selected amount of air to perform a cooling function as taught by Behrens in order to facilitate efficient cooling of aircraft structures consistent with good vehicle performance (see Behrens par. 2).
Regarding claim 11, Kolden in view Karanian and Behrens teach the current invention as claimed and discussed above. Kolden does not disclose the spring-loaded air-mass-flow bypass door is coupled to a tuned spring that resists opening of the spring-loaded air-mass-flow bypass door.
The spring 42 of Karanian that was combined with Kolden in the claim 9 analysis above teaches a tuned spring that resists opening of the spring-loaded air-mass-flow bypass door. For example spring 42 is a biasing spring 42, see col. 3, ll. 43-46, and aerodynamic forces act against the spring force as discussed in col. 4, ll. 19-24).
Regarding claim 12, Kolden in view Karanian and Behrens teach the current invention as claimed and discussed above. Kolden does not disclose the spring-loaded air- mass-flow bypass door opens and closes responsive to air pressure on the spring-loaded air- mass-flow bypass door.
The spring 42 of Karanian that was combined with Kolden in the claim 9 analysis above teaches the spring-loaded air- mass-flow bypass door opens and closes responsive to air pressure on the spring-loaded air- mass-flow bypass door.  For example in fig. 4 of Karanian air flow at 12 is capable of exerting a varying amount of force on door 50 that would be more or less of the force the spring is exerting on the door 50 thereby opening and closing the door, respectively.  Also see col. 2, ll. 13-18.
Regarding claim 15, Kolden in view Karanian and Behrens teach the current invention as claimed and discussed above. Kolden does not disclose the spring-loaded air-mass- flow bypass door is tuned in accordance with operational parameters of the engine.
The spring 42 of Karanian that was combined with Kolden in the claim 9 analysis above teaches the spring-loaded air-mass- flow bypass door is tuned in accordance with operational parameters of the engine (product by process limitation: one of the purposes of the bypass door is to prevent spillage wherein spillage occurs when the amount of that air enters the inlet at 10 in fig. 1 is greater than the engine demand amount; therefore parameters such as air temperature, altitude and engine power are reflected in the tuning of the spring wherein altitude and temperature are related to the density of air that affects the pressure exerted on the spring by the entering air flow 12 in fig. 1).
Regarding claim 16, Kolden in view Karanian and Behrens teach the current invention as claimed and discussed above. Kolden does not disclose the intended use recitation “when the spring-loaded air-mass-flow bypass door is open, the variable amount of air reduces spillage drag relative to a condition in which the spring-loaded air-mass-flow bypass door is closed”.
The spring 42 of Karanian that was combined with Kolden in the claim 9 analysis above teaches Kolden in view Karanian is capable of performing the intended use recitation when the spring-loaded air-mass-flow bypass door is open, the variable amount of air reduces spillage drag relative to a condition in which the spring-loaded air-mass-flow bypass door is closed (see col. 1, 25-30).  Spillage drag is minimized as discussed in the claim 9 analysis above when the bypass door is open and is thus reduced compared to a closed position.
Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's amendment. However, to the extent possible, applicant arguments have been addressed in the body of the rejections, at the appropriate locations, and below.
Applicant argues against reference Anderson regarding the newly amended independent claims 1 and 18; and against references Jubb and Kolden regarding the newly amended independent claim 9. It is noted that Anderson, Jubb and Kolden are still recited in the 35 USC 103 section above. However new reference Behrens has been cited as a secondary reference to teach the newly amended recitations regarding a compartment of the claimed aircraft. It is further noted that Jubb was previously cited regarding anticipation as pointed out by applicant however this Jubb discussion appears in the 103 section of applicant arguments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741